Exhibit 10.2

Confidential portions of this document have been omitted

pursuant to a request for confidential treatment and filed

separately with the Securities and Exchange Commission

STATEMENT OF WORK NUMBER 9

under

GLOBAL MASTER SERVICES AGREEMENT

by and between

DUN & BRADSTREET, INC.

and

ACXIOM CORPORATION

May 6, 2009



--------------------------------------------------------------------------------

1.   BACKGROUND    1   1.1.    Contractual Background    1   1.2.    Goals and
Objectives of this SOW    1   1.3.    Construction    3 2.   GENERAL    3   2.1.
   Coordination of Documents    3   2.2.    Use of Defined Terms    3 3.  
SERVICES    4   3.1.    General    4   3.2.    Location of Services    5   3.3.
   Service Levels    5   3.4.    Disaster Recovery    6   3.5.    Remedies    6
4.   TERM AND TERMINATION    7   4.1.    Term of SOW    7   4.2.    Termination
   7 5.   CHARGES    10 6.   ADDITIONAL PROVISIONS    10   6.1.    Definitions
   10   6.2.    Permitted Users    11   6.3.    Transition and Transformation   
12   6.4.    Interim Services    14   6.5.    Vendor Personnel    14   6.6.   
Responsibilities for Resources    16   6.7.    Intellectual Property Rights And
Restrictions    17   6.8.    Reports and Meetings    17   6.9.    Procedures
Manual    17   6.10.    Use of Subcontractors    17   6.11.    SAS 70 Audits   
17   6.12.    Charges    17   6.13.    Allocation of Taxes    18   6.14.   
Invoicing    18   6.15.    Benchmarking    19   6.16.    New Services    21  
6.17.    Extraordinary Events    21   6.18.    Invoicing    23   6.19.   
Indemnities    23   6.20.    Liability    23   6.21.    Termination for
Convenience    23   6.22.    Compliance With Laws    23 7.   OVERSEAS IT
INITIATIVE    24 8.   MISCELLANEOUS    24   8.1.    Entire Agreement; Amendment
   24   8.2.    Notices Provisions    25 9.   TERMS OF THIS SOW THAT TAKE
PRECEDENCE OVER THE TERMS OF THE AGREEMENT    25

 

Confidential   -i-  



--------------------------------------------------------------------------------

LIST OF SCHEDULES/EXHIBITS TO THIS SOW

 

Schedule A    Services     Exhibit A-1        In-Flight Projects     Exhibit A-2
       Transition Plan     Exhibit A-3        Transformation Plan     Exhibit
A-4        Services Delivery Plan     Exhibit A-5        SOW
Termination/Expiration Assistance Plan     Exhibit A-6        Disaster Recovery
Requirements     Exhibit A-7        Financial Responsibilities Matrix
    Exhibit A-8        D&B Locations Matrix     Exhibit A-9        Managed Third
Parties     Exhibit A-10        [Reserved]     Exhibit A-11        Reports
Schedule B    Service Levels     Exhibit B-1        Service Levels     Exhibit
B-2        Point of Customer Entry Service Levels     Exhibit B-3   
    Mainframe Subsystem Service Levels     Exhibit B-4        Critical
Processing Jobs     Exhibit B-5        Batch and Fulfillment Jobs     Exhibit
B-6        Service Request Categorization Schedule C    Charges     Exhibit C-1
       Resource Categories and Resource Units     Exhibit C-2        Resource
Unit Baselines     Exhibit C-3        Annual Services Charge     Exhibit C-4   
    ARC and RRC Rates     Exhibit C-5        Time & Materials Rates     Exhibit
C-6        Form of Acxiom Invoice     Exhibit C-7        Pass-Through Expenses
    Exhibit C-8        IMAC Counting Rules     Exhibit C-9        Termination
Charges     Exhibit C-10        CSC Stranded Assets     Exhibit C-11   
    [Reserved]     Exhibit C-12        Asset List     Exhibit C-13   
    Standard Server Equipment Configurations Schedule D    List of Key Acxiom
Positions Schedule E    Governance Schedule F    [Reserved] Schedule G    List
of Initially Approved Subcontractors Schedule G-1    List of D&B Competitors
Schedule H    List of Software Schedule I    Acxiom Use of D&B Facilities
Schedule J    Provisions Regarding Acquired Rights Directive

Pursuant to Item 601 of Regulation S-K, certain schedules, exhibits and similar
attachments to this Statement of Work No. 9 have not been filed with this
exhibit. The Company agrees to furnish supplementally any omitted schedule,
exhibit or similar attachment to the SEC upon request.

 

Confidential   -ii-  



--------------------------------------------------------------------------------

STATEMENT OF WORK NO. 9

STATEMENT OF WORK NO. 9 (this “SOW” or “SOW No. 9”) is made and effective as of
May 6, 2009 (the “SOW Effective Date”), by and between DUN & BRADSTREET, INC., a
Delaware corporation (“D&B”), and ACXIOM CORPORATION, a Delaware corporation
(“Acxiom”).

 

1. BACKGROUND

 

  1.1. Contractual Background

(a) The parties are party to an Information Technology Outsourcing Services
Agreement made and executed as of July 27, 2006, which was amended, restated,
and renamed by the Global Master Services Agreement, dated as of June 2, 2008
(as so amended and restated, and as it may be further amended and/or restated
from time to time, the “Agreement”).

(b) The Agreement contemplates that the parties and their respective Affiliates
may enter into statements of work that are governed by and subject to the
Agreement. This is Statement of Work No. 9 under the Agreement.

(c) Simultaneously with the execution and delivery of this SOW No. 9, the
parties are executing and delivering (i) Amendment Number Two to the Amended and
Restated Sales & Marketing Agreement (the “S&M Agreement”), dated June 27, 2006
(and amended and restated June 2, 2008), between them, (ii) Amendment Number One
to the Alliance Agreement (the “Alliance Agreement”), dated November 26, 2008,
between them, (iii) Amendment Number One to Schedule Number One to the Alliance
Agreement, and (iv) Amendment Number Two to the Agreement.

 

  1.2. Goals and Objectives of this SOW

D&B and Acxiom agree upon the following background, goals and objectives for
this SOW:

(a) D&B operates in a wide range of businesses across a wide geographic area.
Uninterrupted high quality IT infrastructure services are mission critical to
D&B’s business. Without them D&B is unable to sell its products. D&B requires a
supplier that understands D&B’s business, has world class facilities, is willing
to make initial and ongoing investment in transformation and technology
evolution during the SOW Term (as defined in Section 4.1(a) of this SOW), and
delivers Services with a quality of execution consistent with their criticality
to D&B’s business.

(b) D&B has determined that Acxiom appears to be well-suited to meet D&B’s goals
and objectives.

(c) D&B currently obtains a wide range of information technology services from
Computer Sciences Corporation (“CSC”). D&B’s primary objective for transition is
to migrate these services (other than the Excluded Services, as hereinafter
defined) in an orderly manner with no unplanned disruption to Acxiom from CSC’s
Berkeley Heights data center to Acxiom’s shared Tier 2 or better data center
that positions D&B to:

(i) benefit from economies of scale;

 

Confidential   -1-  



--------------------------------------------------------------------------------

(ii) utilize ITIL or other best-practice data center processes;

(iii) improve service levels and disaster recovery capabilities; and

(iv) reduce IT operating costs.

(d) D&B seeks a flexible relationship that allows D&B to:

(i) take advantage of evolving technologies;

(ii) receive services for businesses that D&B may acquire or divest in the
future; and/or

(iii) change platforms or methods of service delivery, or move operations
outside the United States, if beneficial to D&B’s business needs or strategy.

(e) D&B requires a supplier that is responsive to changes, requests, and
incidents in the environment; has personnel available and approachable for
strategy, help, advice and discussion as desired by D&B; and facilitates
cooperation, teamwork and clear governance structure between the parties and
their personnel, all as defined within the scope of Services defined by the
Agreement, this SOW, and Schedule A.

(f) D&B seeks a variable pricing structure that, within any limits provided in
this SOW, will accommodate the potential of significant decreases in D&B volumes
over the SOW Term due to server virtualization and consolidation, optimization
of D&B’s data supply chain, and other initiatives D&B may pursue, and will,
within any limits provided in this SOW, accommodate potential increases in
volumes.

(g) The parties intend for Acxiom to assume responsibility for the Services and
implement the solution described in the Service Delivery Plan provided in
Exhibit A-4 of this SOW in phases:

(i) On the SOW Effective Date, Acxiom shall begin performing Transition
Services;

(ii) On or around September 1, 2009, subject to D&B reaching an appropriate
agreement with CSC, Acxiom shall assume responsibility for managing the Services
provided by CSC and begin providing the Interim Services described in
Section 6.4 of this SOW;

(iii) Beginning on each applicable Commencement Date, or other date agreed by
the parties, Acxiom shall begin assuming full responsibility for certain of the
Services in the Primary Data Center in accordance with the Transition Plan
described in Section 4 of the Agreement;

 

Confidential   -2-  



--------------------------------------------------------------------------------

(iv) By ***, 2010, Acxiom shall assume full responsibility for all the Services,
and complete the Transition from Berkeley Heights to its Primary Data Center and
other applicable service delivery facilities described in the Service Delivery
Plan; and

(v) During Transition and thereafter, Acxiom shall enhance certain aspects of
the Services, and the infrastructure used to deliver the Services, in accordance
with the Transformation Plan described in Section 4 of the Agreement.

 

  1.3. Construction

The foregoing goals and objectives shall be governed by the provisions of
Section 1.3 of the Agreement.

 

2. GENERAL

 

  2.1. Coordination of Documents

(a) This SOW shall be subject to the terms of the Agreement. The terms of the
Agreement are hereby incorporated into this SOW by reference, subject to
Section 2.1(b) of this SOW.

(b) The provisions of this SOW shall be construed wherever possible to avoid
conflict with the Agreement. Section 3.5(e) of the Agreement shall govern
conflicts between the Agreement and this SOW. Any inconsistencies among this
SOW, the Schedules, and the Exhibits shall be resolved in favor of the SOW, then
the Schedules, then the Exhibits.

(c) Schedule J of this SOW is incorporated herein by this reference.

 

  2.2. Use of Defined Terms

(a) Terms used in this SOW with initial capitalization and not otherwise defined
herein shall have the meaning provided in the Agreement. Readers of this SOW
should note that a number of definitions in the Agreement are modified in
Section 6.1 of this SOW.

(b) As used in this SOW, the following terms will have the meaning set forth
below:

(i) “Agreement” shall have the meaning provided in Section 1.1(a).

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

Confidential   -3-  



--------------------------------------------------------------------------------

(ii) “Commencement Date”, for particular Services, shall mean the date on which
Acxiom assumes responsibility for such Services under this SOW. The Transition
Plan provides for Acxiom to assume responsibility for Services in multiple
phases, beginning in September, 2009. Accordingly, there will be separate
Commencement Dates applicable to the Services as Acxiom assumes responsibility
for them.

(iii) “Contract Year” shall mean the period commencing on the SOW Effective Date
and continuing until ***, 20***, and thereafter each consecutive twelve
(12) month period thereafter. If the final Contract Year is less than twelve
(12) months, references to amounts for such Contract Year shall be pro-rated as
appropriate.

(iv) “D&B Service Locations” shall mean the locations at which the parties agree
that the Services are to be delivered to D&B, typically D&B offices.

(v) “Excluded Services” shall mean functions which might otherwise be deemed to
be in-scope Services but which are specifically provided in this SOW as being
out of Acxiom’s scope, including CSC’s OPAL services provided by a CSC Affiliate
in Australia, CSC’s Oracle application support services, and production print
services.

(vi) “Transition Services” shall mean the portion of Services required to
execute the Transition in accordance with the Transition Plan.

(c) References to Schedules and Exhibits in this SOW shall be deemed to be
references to the Schedules and Exhibits attached to this SOW, except where
another document (e.g., the Agreement, the S&M Agreement, or the Alliance
Agreement) is specifically referenced.

 

3. SERVICES

 

  3.1. General

(a) Acxiom shall provide to D&B the services described in this SOW, including
Schedule A (including its Exhibits) to this SOW (which, collectively, shall be
deemed to be “Services” under the Agreement). Transition Services shall begin on
the SOW Effective Date; all other Services shall begin on the applicable
Commencement Date provided in the Transition Plan, except to the extent that
Schedule A specifically provides that a particular aspect of the Services is to
begin on a different date.

(b) Unless a Retained Responsibility or an Excluded Service, the Services
include all functions performed in the twelve (12) months prior to the SOW
Effective Date by:

(i) CSC or its Affiliates (including the five (5) CSC personnel providing
Release Management Services); or

(ii) the four (4) D&B personnel providing Red Hat and Oracle support.

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

Confidential   -4-  



--------------------------------------------------------------------------------

(c) Acxiom shall be responsible for managing CSC and providing the Interim
Services as described in and subject to the provisions of Section 6.4 of this
SOW.

(d) The Services shall be delivered without the use of ***.

 

  3.2. Location of Services

The Services will be provided globally, as required to meet D&B’s needs. The
list of D&B Service Locations at which the Services are initially to be provided
is provided in Exhibit A-8. Such Exhibit may be modified through the Change
Control Procedure, provided, that if D&B requests that Acxiom provide Services
(1) in or from a new D&B Service Location or (2) in or from an existing D&B
Service Location that are materially different from the Services previously
provided at such D&B Service Location, then:

(a) Acxiom shall provide any one-time transition and set-up functions required
to implement such Services as a Project, except to the extent such one-time
transition and set-up functions are covered by an IMAC Charge or other
applicable unit rate provided in Schedule C to this SOW; and

(b) after Acxiom has implemented such Services, D&B shall be charged for such
Services in accordance with the charges and unit rates provided in Schedule C
unless, prior to the implementation of such Services, Acxiom demonstrates to D&B
that there will be a more than an insubstantial increase in Acxiom’s cost of
providing such Services at the new D&B Service Location (including any taxes
whose burden is otherwise imposed on Acxiom) that justifies an equitable
adjustment to the charges and/or unit rates, in which case the charges and/or
unit rates in Schedule C shall be adjusted accordingly and, as appropriate, tax
burden reallocated by mutual agreement of the parties.

 

  3.3. Service Levels

(a) Schedule B to this SOW describes the Service Levels and Critical Service
Levels (and their accompanying metrics) that apply to Acxiom’s performance of
the Services provided under this SOW and, except as otherwise provided in
Schedule B, the Service Levels in Schedule B shall become effective as of the
Transition Completion Date. Schedule B to this SOW shall replace and supersede
Schedule B to the Agreement for purposes of this SOW.

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

Confidential   -5-  



--------------------------------------------------------------------------------

(b) For the purposes of this SOW, Section 10.1(b) of the Agreement is amended to
read as follows:

“Except where a different level of performance is specifically agreed, Acxiom
shall perform the Services at least at the same level and with at least the same
degree of accuracy, quality, timeliness, responsiveness, and efficiency as was
provided during the twelve (12) months prior to the Commencement Date by or for
D&B and its Affiliates.”

(c) For the purposes of this SOW, Section 10.2(c) of the Agreement is amended to
read as follows:

“With respect to the Service Levels provided in an SOW, *** percent (***%) of
Acxiom’s aggregate monthly At Risk Charges under the applicable SOW (as defined
in Section 10.2(d) below) shall be at risk each month for Service Level Credits
(the ‘Amount at Risk’). D&B may allocate *** (***) percentage points among
Critical Service Levels in the applicable SOW hereunder, for the purpose of
calculating Service Level Credits; provided, however, that D&B may not allocate
more than *** (***) percentage points to any single Critical Service Level. For
example, if Acxiom fails to meet a Critical Service Level to which D&B has
allocated *** (***) percentage points, the applicable Service Level Credit will
equal *** percent (***%) of the Amount at Risk (which equals *** percent (***%)
of Acxiom’s monthly Charges under such SOW), for the month in which the failure
occurred.”

(d) For the purposes of this SOW, Section 10.2(e) of the Agreement is deleted
and the provisions of Section 6 of Schedule B to this SOW shall apply in its
stead.

 

  3.4. Disaster Recovery

Schedule A (including Exhibit A-6) to this SOW describes the Services to be
provided by Acxiom in supporting D&B in ameliorating the effects of a Disaster
that causes a total or partial loss of the Services to be provided pursuant to
this SOW, within an agreed level and within target timeliness.

 

  3.5. Remedies

D&B may exercise the remedies provided in Section 12 of the Project Estimates
Process provided in Attachment A-1 (Project Estimates Process) to Schedule A if
Acxiom fails to successfully complete any Major Milestone for the work under
this SOW within sixty (60) days following the scheduled completion date for such
Major Milestone.

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

Confidential   -6-  



--------------------------------------------------------------------------------

4. TERM AND TERMINATION

 

  4.1. Term of SOW

(a) The term (the “SOW Term”) of this SOW shall begin on the SOW Effective Date
and shall continue until ***, 20*** (such period, the “Initial SOW Term”),
unless terminated pursuant to Section 4.2 below or extended as provided in
Section 4.1(b).

(b) D&B may extend the SOW Term up to *** by providing at least *** (***) months
notice to Acxiom, each for such extension period as elected by D&B; provided
that (i) the total of all such extensions, in the aggregate, shall be no longer
than ***; and (ii) if in any extension D&B elects to extend the Term for a
period of ***, then D&B shall not have any further extension options (e.g., D&B
may extend *** for *** each time; however if D&B extends the first time for ***
and then a second time for ***, D&B shall lose its *** option). D&B may also
extend the SOW Term as provided in Section 22.8 of the Agreement.

(c) If, pursuant to Section 5 of the Agreement, the Term of the Agreement would
otherwise expire, it shall nonetheless be deemed to continue until the
expiration or termination of the SOW Term.

 

  4.2. Termination

(a) Termination of this SOW is governed by Sections 22.1 through 22.13 of the
Agreement. If a breach of this SOW by Acxiom is material in the context of the
Agreement as a whole then D&B may exercise the rights provided in Section 22.1
of the Agreement (Agreement Termination for Cause).

(b) For purposes of this SOW, Section 22.4(b) of the Agreement (Termination for
Convenience) is deleted and a new subsection 22.4(b) is inserted, to read:

“(b) Termination of SOW for Convenience. D&B may terminate this SOW for
convenience by giving Acxiom at least *** (***) months’ prior written notice
designating the termination date. Notwithstanding the foregoing, D&B may not
exercise the termination rights granted under this Section 22.4 effective
earlier than ***. Upon receipt of any such termination notice from D&B, Acxiom
shall, consistent with the provisions of Schedule A to this SOW (and any
applicable Exhibits thereto), (A) wind-down its work with respect to this SOW as
quickly as possible; (B) eliminate any ongoing expenses under this SOW, to the
extent Acxiom may do so (and to the extent Acxiom cannot immediately eliminate
any such expense, Acxiom shall do so as soon as it can, during such *** (***)
month period); and (C) not make any future long-term

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

Confidential   -7-  



--------------------------------------------------------------------------------

commitments under such SOW (e.g., leasing of additional Equipment). In the event
of a termination for convenience pursuant to this Section 22.4, D&B shall be
liable to pay to Acxiom the Termination Charges specified in Schedule C of SOW
No. 9 for termination pursuant to Section 22.4, and although such payment is not
a condition precedent to the termination, D&B acknowledges and agrees that
(i) D&B shall remain contractually obligated to pay Acxiom the applicable
Termination Charges and (ii) such obligation shall survive any such termination
by D&B pursuant to this Section 22.4(b). Acxiom shall invoice D&B for
termination for convenience charges upon the effective date of termination, and
such charges shall be due thirty (30) days after the effective date of
termination. The parties acknowledge and agree that the Termination Charges
specified in Schedule C of SOW No. 9 are a reasonable forecast of damages to
Acxiom for D&B’s termination pursuant to this Section 22.4. If a purported
termination for cause by D&B under Section 22.2 is ultimately determined not to
have been properly a termination for cause, then such termination by D&B shall
instead be deemed to be a termination for convenience under this Section 22.4.”

(c) For purposes of this SOW, Section 22.5 (b) and (c) of the Agreement
(Termination Upon Change of Control of Acxiom) are deleted and new subsections
22.5(b), (c), (d), and (e) are inserted, to read:

“(b) If the Change of Control of Acxiom is subject to (x) Section 22.5(a)(iii)
or (y)(A) Section 22.5(a)(i) or Section 22.5(ii) and (B) the Distinct Entity is
a D&B Competitor, at any time beginning on the date of a Change of Control of
Acxiom and ending *** after consummation of the transaction which resulted from
such Change of Control of Acxiom, D&B may terminate the Agreement (in whole and
not in part) by giving Acxiom at least *** (***) months’ prior written notice
designating the termination date. In such event D&B shall not be liable to pay
Acxiom any Termination Charge or other fee. Within ten (10) days of receipt of
D&B’s notice of such termination (time being of the essence), Acxiom shall pay
D&B (without offset of any kind) the sum of *** Dollars ($***) to compensate D&B
for the anticipated cost of transition to a new supplier or to re-insource the
Services, such amount being a liquidated, negotiated amount. If Acxiom fails to
pay such amount as required, in addition to all other rights and remedies, D&B
may offset the amount due against Charges otherwise due hereunder.

(c) If the Change of Control of Acxiom is subject to (x) Section 22.5(a)(i) or
(ii) and (y) the Distinct Entity is not a D&B Competitor, at any time beginning
on the date of a Change of Control of Acxiom and ending *** after consummation
of the transaction which resulted from such Change of Control of Acxiom (but
subject to the next sentence), D&B may terminate the Agreement (in whole, and
not in part), by giving Acxiom at least *** (***) months’ prior written notice
designating

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

Confidential   -8-  



--------------------------------------------------------------------------------

the termination date. Notwithstanding the foregoing, D&B may not exercise the
termination rights granted under this Section 22.5(c) effective earlier than
November 1, 2010, provided that if this sentence (when read with the prior
sentence) does not provide D&B a time period of at least ninety (90) days to
exercise its rights hereunder, then the time period in which D&B may exercise
such right shall be extended so that it continues for at least ninety (90) days.
In the event of a termination by D&B pursuant to this Section 22.5(c), D&B shall
be liable to pay to Acxiom the Termination Charges specified in Schedule C of
SOW No. 9 for termination pursuant to Section 22.5(c), and although such payment
is not a condition precedent to the termination, D&B acknowledges and agrees
that (i) D&B shall remain contractually obligated to pay Acxiom the applicable
Termination Charges and (ii) such obligation shall survive any such termination
by D&B pursuant to this Section 22.5(c). The parties acknowledge and agree that
the Termination Charges specified in Schedule C of SOW No. 9 are a reasonable
forecast of damages to Acxiom for D&B’s termination pursuant to this
Section 22.5(c). Acxiom shall invoice D&B for termination for change of control
charges upon the effective date of termination, and such charges shall be due
thirty (30) days after the effective date of termination.

(d) If the Change of Control of Acxiom is subject to Section 22.5(a)(iv), (v) or
(vi), at any time beginning on the date of a Change of Control of Acxiom and
ending *** after consummation of the transaction which resulted from such Change
of Control of Acxiom (but subject to the next sentence), D&B may terminate the
Agreement (in whole, and not in part), by giving Acxiom at least *** (***)
months’ prior written notice designating the termination date. Notwithstanding
the foregoing, D&B may not exercise the termination rights granted under this
Section 22.5(d) effective earlier than November 1, 2010, provided that if this
sentence (when read with the prior sentence) does not provide D&B a time period
of at least ninety (90) days to exercise its rights hereunder, then the time
period in which D&B may exercise such right shall be extended so that it
continues for at least ninety (90) days. In the event of a termination by D&B
pursuant to this Section 22.5(d), D&B shall be liable to pay to Acxiom the
Termination Charges specified in Schedule C of SOW No. 9 for termination
pursuant to Section 22.5(d), and although such payment is not a condition
precedent to the termination, D&B acknowledges and agrees that (i) D&B shall
remain contractually obligated to pay Acxiom the applicable Termination Charges,
and (ii) such obligation shall survive any such termination by D&B pursuant to
this Section22.5(d). The parties acknowledge and agree that the Termination
Charges specified in Schedule C of SOW No. 9 are a reasonable forecast of
damages to Acxiom for D&B’s termination pursuant to this Section 22.5(d). Acxiom
shall invoice D&B for termination for change of control charges upon the
effective date of termination, and such charges shall be due thirty (30) days
after the effective date of termination.

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

Confidential   -9-  



--------------------------------------------------------------------------------

(e) At any time within the period when D&B may elect to terminate this SOW
pursuant to Section 22.5(b) (e.g., due to a Change of Control of Acxiom with a
D&B Competitor) (without regard to whether D&B has exercised its termination
right hereunder), D&B may elect to have Acxiom contribute all of the assets
(including the necessary rights to use Intellectual Property, those Acxiom
employees who are dedicated to providing the Services, and contract rights (but
not including Acxiom’s enterprise license rights to Systems Software which are
not transferable (but if desired by D&B, Acxiom will acquire for such subsidiary
a license to separately use the shared Systems Software (the cost of which will
be included in the book value of the Acxiom subsidiary))), including Acxiom’s
obligations under this SOW No. 9) used to provide the Services into a
newly-created, wholly owned subsidiary of Acxiom which will continue to provide
the Services (and which will be sufficiently capitalized and funded by Acxiom
and whose performance shall be unconditionally guaranteed by Acxiom) and which
will engage in no other activities beyond that of providing the Services to D&B
without D&B’s consent (which it may withhold at its sole discretion). If D&B
makes such election Acxiom shall perform the foregoing obligation within thirty
(30) days. D&B’s election shall be without regard to whether D&B has elected to
exercise any of its other options hereunder (all of which shall be cumulative).
At any time thereafter D&B may elect to acquire (or have its nominee acquire)
the shares in such subsidiary for an amount equal to Acxiom’s book value of such
subsidiary (disregarding any goodwill), following closing of which transaction
Acxiom’s guaranty shall no longer apply. Acxiom shall indemnify and hold D&B
harmless against any liability of such subsidiary existing as of the closing
date which has not been accounted for in determining the purchase price.”

 

5. CHARGES

Schedule C to this SOW describes the charges for Services to be provided
pursuant to this SOW, other payments between the parties and the respective
charging methodology (including payments for travel-related and other incidental
expenses, Pass-Through Expenses, and Out-of-Pocket Expenses).

 

6. ADDITIONAL PROVISIONS

 

  6.1. Definitions

(a) For the purposes of this SOW, Section 2.1(p) of the Agreement is amended to
read:

“‘Applications Software’ or ‘Applications’ shall mean those programs and
programming (including the supporting documentation, media, on-line help
facilities and tutorials) that perform specific user related data

 

Confidential   -10-  



--------------------------------------------------------------------------------

processing and telecommunications tasks in connection with the Services,
including all application development tools. The designation of an item of
Software as Application Software shall not change any allocation of financial
responsibility provided with respect to that Software elsewhere.”

(b) For the purposes of this SOW, Schedule G-1 of the Agreement is replaced by
Schedule G-1 (SOW No. 9) attached hereto.

(c) For the purposes of this SOW, the two (2) references in Section 2.1(k) of
the Agreement (defining the term “Affiliate”) to an eighteen (18) month period
are changed to be references to a twenty-four (24) month period.

(d) For the purposes of this SOW, a new definition is inserted into Section 2.1
of the Agreement in the appropriate alphabetical order, and all following
definitions appropriately renumbered, to read “‘Managed Third Parties’ shall
have the meaning provided in Section 9 of Schedule A.”

(e) For the purposes of this SOW, Section 2.1(ggggg) of the Agreement (before
the renumbering caused by the prior insert) is amended to read:

“‘Systems Software’ shall mean those programs and programming (including the
supporting documentation, media, on-line help facilities and tutorials) that
perform (i) tasks basic to the functioning of the Equipment and which are
required to operate the Applications Software; or (ii) tasks, other than as
performed by Applications Software, otherwise supporting the provision of the
Services by Acxiom. Programs and programming supporting the Services that are
not Applications Software shall be deemed to be Systems Software. Systems
Software includes mainframe and mid-range operating systems, server operating
systems, network operating systems, systems utilities (including measuring,
monitoring and systems management tools), data security software, and database
management systems, development tools (other than development tools for
Applications Software) and, tele-communications monitors. The designation of an
item of Software as Systems Software shall not change any allocation of
financial responsibility provided with respect to that Software elsewhere.”

 

  6.2. Permitted Users

For the purposes of this SOW the last sentence of Section 3.4 of the Agreement
is amended to read as follows:

“D&B may permit its customers, suppliers, and similar third parties to install,
maintain, and connect communications networks to third party routers and other
communications equipment without additional charges (other than those associated
with the related Resource Units, if any); provided that, requests by D&B to
install substantial volumes of third party equipment in Acxiom’s data center
that are not covered by Resource Units shall be subject to, and reviewed
through, the Change Control Procedure.”

 

Confidential   -11-  



--------------------------------------------------------------------------------

  6.3. Transition and Transformation

(a) For the purposes of this SOW, Section 4.3 of the Agreement is deleted and
new Sections 4.3, 4.4, and 4.5 are inserted in the Agreement to read:

“4.3 Transition and Transformation Plans

(a) The Transition and Transformation shall be conducted in accordance with
written plans (the ‘Transition Plan’ and the ‘Transformation Plan’,
respectively) which shall each include:

(i) a description of the operations being transitioned and transformed,
respectively;

(ii) a general description of the methods and procedures, personnel and
organization Acxiom shall use to perform the Transition and Transformation;

(iii) a schedule of Transition and Transformation activities;

(iv) Major Milestones for Transition and Transformation;

(v) a detailed description of the respective roles and responsibilities of D&B
and Acxiom; and

(vi) such other information and planning as are necessary to conduct the
Transition and Transformation in accordance with the other terms in this
Agreement.

(b) Drafts of the Transition Plan and Transformation Plan for SOW No. 9 are
attached to SOW No. 9 as Exhibits A-2 and A-3. Acxiom shall be responsible for
revising and finalizing the Transition Plan and Transformation Plan, provided
that: (i) Acxiom shall cooperate and work closely with D&B in finalizing the
plans (including incorporating D&B’s reasonable comments); and (ii) all changes
to the plans shall be subject to approval by D&B, which approval shall not be
unreasonably withheld, delayed or conditioned.

4.4 Conduct of the Transition and Transformation

(a) Except (i) with D&B’s prior consent or (ii) if necessary in the event of an
emergency such that it would be impractical for Acxiom to obtain such prior
consent (and solely for so long as the emergency continues), Acxiom shall
perform the Transition and Transformation in accordance with the Transition
Plan, Transformation Plan and the Change Control Procedure. D&B shall cooperate
and provide reasonable assistance with respect to the Transition and
Transformation as specified in the Transition Plan and Transformation Plan or as
otherwise requested reasonably in advance by Acxiom.

 

Confidential   -12-  



--------------------------------------------------------------------------------

(b) Acxiom’s responsibilities with respect to Transition and Transformation are
provided in this Section 4 and Exhibits A-2 and A-3 of Schedule A to SOW No. 9.

(c) Except as specifically provided in the Transition Plan and approved by D&B,
no functionality of D&B IT operations being migrated from Berkeley Heights or
from any other D&B or CSC location shall be disabled until such functionality
has been established, tested, and accepted in the new location in accordance
with the requirements provided in the Transition Plan.

(d) Provided that it does not interfere with or delay the Transition or
Transformation in ways that are more than insubstantial and not contemplated by
the Transition Plan or Transformation Plan, D&B may monitor, test, and otherwise
participate in the Transition and Transformation. Acxiom shall promptly notify
D&B if such monitoring, testing, or participation has caused (or in Acxiom’s
reasonable opinion may cause) a problem or delay in the Transition or
Transformation and the parties will work together to avoid the problem or delay.

4.5 Additional Terms

(a) D&B may require Acxiom to stop proceeding with all or any part of the
Transition or Transformation at any time; provided, however, that in such event:

(i) D&B shall reimburse Acxiom on an Out-of-Pocket Expense basis for any
incremental costs incurred by Acxiom as a result of any delay caused by such D&B
requirement to stop proceeding, to the extent such costs can not reasonably be
avoided;

(ii) Acxiom will be excused for delays in its performance under this Agreement
to the extent reasonably and directly caused by D&B’s requirements under this
provision and Acxiom’s time period for performance will be equitably extended
based on the then-prevailing circumstances; and

(iii) D&B may not require Acxiom to stop proceeding with the Transition or
Transformation for a period in the aggregate of longer than ninety (90) days. If
any such suspension delays the Transition Completion Date, the Initial SOW Term
shall be extended day for day by the actual impact of the delays on the
Transition Completion Date.”

(b) In addition to any other rights and remedies D&B may have under this
Agreement, Acxiom shall be responsible for any incremental expenses incurred by
D&B, including charges from CSC, resulting from a failure of Acxiom to complete
Major Milestones in accordance with the schedule provided in Exhibits A-2 and
A-3 to

 

Confidential   -13-  



--------------------------------------------------------------------------------

SOW No. 9 (provided such failure is not cured within sixty (60) days after the
scheduled completion date for such Major Milestone as permitted in Section 3.5
of SOW No. 9), unless such failure is the fault of (i) D&B; (ii) those for whom
D&B is responsible performing D&B Retained Responsibilities; (iii) Managed Third
Parties; (iv) CSC; or (v) communications common carriers in providing network
transport services.

(c) For the purposes of this SOW, references in the Agreement to Section 4.3 of
the Agreement shall be deemed references to Sections 4.3 through 4.5 of this
SOW.

 

  6.4. Interim Services

(a) It is the parties intent that, subject to D&B and, if appropriate, Acxiom
reaching an appropriate agreement with CSC, Acxiom will assume responsibility
for managing CSC’s performance of the Services performed in the Berkeley Heights
data center on or around September 1, 2009 (“Interim Services”), including:

(i) Establishing and running a project management office to manage CSC;

(ii) Providing day-to-day direction to CSC personnel providing support in the
Berkeley Heights data center;

(iii) Providing level 2 support for Services that can be provided remotely from
Acxiom facilities;

(iv) Managing and executing “SRT” processes to resolve Severity 1 and Severity 2
Incidents; and

(v) Procuring Equipment covered by a Resource Unit that is required by D&B for
installation in the Primary Data Center on or after the first Commencement Date.

(b) Acxiom shall be responsible for any failure to meet or exceed such service
levels to the extent such failure results from Acxiom’s performance or failure
to perform a function for which it has assumed responsibility as part of the
Interim Services. Acxiom shall have no other responsibility for a failure by CSC
to meet a service level for which CSC is responsible.

(c) Promptly following the SOW Effective Date, in coordination with D&B, Acxiom
and D&B shall engage with CSC and work in good faith to negotiate any necessary
terms with CSC to enable Acxiom to perform the Interim Services. Acxiom’s
compensation for such Interim Services shall be provided by the Charges
described in Schedule C that commence after the applicable Commencement Date.

 

  6.5. Vendor Personnel

(a) For the purposes of this SOW and Section 6.1(a) of the Agreement, Schedule D
of this SOW lists all Key Acxiom Positions, (where so designated) the
individuals designated to occupy such positions as of the SOW Effective Date,
and the basis upon which such individuals’ variable incentive compensation will
be tied to satisfaction of D&B objectives.

 

Confidential   -14-  



--------------------------------------------------------------------------------

(b) For the purposes of this SOW, Section 6.1(d) of the Agreement is amended by
inserting “, nor shall such individual disclose any D&B Confidential Information
to any third party or to any person at Acxiom who does not have a need to know
such Confidential Information in order for Acxiom to provide the Services to
D&B” after “any D&B Competitor”.

(c) For the purposes of this SOW, Section 6 of the Agreement is amended by
inserting a new Section 6.3, to read as follows:

“6.3. Fair Employment Practices. Acxiom warrants, represents, and covenants to
D&B that it will comply with all laws and regulations of the United States and
those of the countries in which D&B receives Services (including laws relating
to health and safety, labor, personal information privacy, law enforcement
cooperation and environmental protection) to the extent such laws and
regulations are applicable to Acxiom’s implementation of this Agreement and
performance of its obligations under this Agreement. Without limiting the
generality of the foregoing, Acxiom agrees:

(a) Not to knowingly use child labor in providing Services; provided that the
term ‘child’ will refer to an individual younger than the age of completing
compulsory education, and in no case will any child younger than 16 years of age
be employed in providing Services;

(b) To provide employees with a safe and healthy workplace in compliance with
all applicable laws and to provide D&B with all information D&B may request
about the facilities from which Services are provided;

(c) Only to employ individuals whose presence is voluntary and not to use prison
labor, or to use corporal punishment or other forms of mental or physical
coercion as a form of discipline of employees;

(d) To comply with all applicable wage and hour laws, including those pertaining
to minimum wage, overtime or maximum hours; and to utilize fair employment
practices as provided in Applicable Law;

(e) Not to discriminate in hiring or employment practices on grounds of race,
religion, national origin, sexual orientation, political affiliation, social
status, age, sex, or disability;

(f) To obtain all governmental licenses, approvals, authorizations and permits
regulating Acxiom as a services provider as required from time to time and to
pay all fees and taxes associated with obtaining and maintaining such licenses,
approvals, permits and authorizations throughout the Term;

 

Confidential   -15-  



--------------------------------------------------------------------------------

(g) To take all necessary steps to obtain any approval or registration of this
Agreement (the ‘Required Registrations’) that may be required, either initially
or at any time during the Term, in order to give this Agreement legal effect in
the countries from which the Acxiom provides Services. Acxiom shall, at its sole
expense, to take whatever steps may be necessary to secure such Required
Registration, immediately and prior to commencing any activities which are
subject to such approval or registration;

(h) Not to, directly or indirectly, make, offer or agree to make, or offer on
behalf of the D&B or its Affiliates, any loan, gift, donation or other payment,
directly or indirectly, whether in cash or in kind, for the benefit of or at the
direction of any candidate, committee, political party, political function,
government or government subdivision, or any individual elected, appointed or
otherwise designated as an employee or officer thereof, for the purposes of
influencing any act or decision of such entity or individual or inducing such
entity or individual to do or omit to do anything in order to obtain or retain
business or other benefits in violation of the United States Foreign Corrupt
Practices Act; and

(i) Not to, directly or indirectly, take any action that would cause D&B or any
of its Affiliates or Acxiom to be in violation of United States anti-boycott
laws under the United States Export Administration Act or the United States
Internal Revenue Code, or any regulation thereunder.”

 

  6.6. Responsibilities for Resources

For the purposes of Section 7 of the Agreement, financial responsibility for
resources shall be allocated between the parties as provided in Exhibit A-7
(Financial Responsibilities Matrix) to Schedule A of this SOW. If the Financial
Responsibilities Matrix does not provide for allocation of responsibility for
any particular resources, and those resources are necessary for Acxiom to
perform the Services (as opposed to resources that are necessary for D&B to
fulfill its Retained Responsibilities), Acxiom shall have the financial
responsibility therefor. Where Acxiom is responsible for resources, the lack of
sufficient time remaining in the then current SOW Term for Acxiom to recoup its
investment shall not be grounds for Acxiom to decline to make any investment
required (unless D&B has previously provided Acxiom with a notice of termination
of the Agreement or this SOW (e.g., Change of Control, convenience, or for
cause) which notice has not been rescinded by mutual agreement of the parties
(for the avoidance of doubt a notice of breach which is not also a notice of
termination shall not be considered such a notice).

 

Confidential   -16-  



--------------------------------------------------------------------------------

  6.7. Intellectual Property Rights And Restrictions

(a) For the purposes of this SOW, (i) the reference in the third sentence of
Section 8.1 of the Agreement to the “Contract Execution Date” is changed to “SOW
Effective Date” and (ii) the reference to “Agreement” in the last sentence of
such Section is changed to “SOW”.

(b) For the purposes of this SOW, Section 8.2(b)(ii) of the Agreement is amended
by inserting the phrase “and acting reasonably” at the end of the phrase “after
being provided written notice,” in clause D.

(c) For the purposes of this SOW, references in Section 8.2(b)(iii) of the
Agreement to the Term of or expiration or termination of the Agreement shall be
deemed references to the SOW Term and expiration or termination of this SOW.

 

  6.8. Reports and Meetings

For the purposes of this SOW, Section 11.2(a) of the Agreement is amended by
inserting the phrase “(which shall be the property of D&B)” after the final
occurrence of the word “reports” in clause (B).

 

  6.9. Procedures Manual

In accordance with Section 11.3 of the Agreement, Acxiom shall develop a
Procedures Manual.

 

  6.10. Use of Subcontractors

For the purposes of this SOW and Section 11.5(a)(iii) of the Agreement, the
entities listed in Schedule E are approved by D&B as subcontractors for the
scope of services described therein. In addition to the grounds for revoking
approval of a subcontractor provided in such Section, D&B may revoke such
approval if the subcontractor becomes an Affiliate of a D&B Competitor.

 

  6.11.   SAS 70 Audits

For the purposes of this SOW, the SAS70 audit to be prepared pursuant to
Section 12.2 of the Agreement shall be reasonably satisfactory to D&B’s internal
and external financial and IT security auditors. D&B will be provided reasonable
advance input into the scope of Acxiom’s SAS 70 audit and the right (at D&B’s
expense) to have such audit cover additional scope beyond that provided to other
customers of Acxiom.

 

  6.12.  Charges

(a) For the purposes of this SOW, the reference in Section 14.1(a) of the
Agreement to the “Contract Execution Date” is changed to the “SOW Effective
Date”.

 

Confidential   -17-  



--------------------------------------------------------------------------------

(b) For the purposes of this SOW, Section 14.1(b) of the Agreement is amended by
inserting the following after the final sentence:

“Notwithstanding any provision in Schedule C to the contrary, Acxiom will not be
permitted to decline to make investments required to provide the Services and/or
to maintain Performance Standards on the basis that there is insufficient time
left in the then current SOW Term for Acxiom to recoup the required investment,
unless D&B has previously provided Acxiom with a notice of termination of the
Agreement or this SOW (e.g., Change of Control, convenience, or for cause) which
notice has not been rescinded by mutual agreement of the parties (for the
avoidance of doubt a notice of breach which is not also a notice of termination
shall not be considered such a notice).”

 

  6.13.   Allocation of Taxes

For the purposes of this SOW, Section 14.4(b) of the Agreement is amended by
inserting the following after the final sentence:

“Acxiom will be responsible for all taxes imposed by or in any country in which
Acxiom performs any portion of the Services if the Services are to be used by
D&B in another country (unless the country in which the Services are to be
provided from is the United States or a member of the European Union); provided
that if (i) there would have been a tax imposed if the Services had been
provided from the United States or the European Union, (ii) D&B would have been
responsible for such tax (either directly or through reimbursement to Acxiom),
and (iii) there is a higher tax burden in the country from which the Services
are actually provided, then Acxiom shall only be responsible for the amount by
which the actual tax burden is higher and D&B shall be responsible for the tax
amount that is equal to the amount of tax that would have been imposed on the
Services if the Services were provided from the United States or a member of the
European Union. For instance, if Acxiom chooses to perform in India any portion
of the Services for use by D&B in the United States or Europe, Acxiom shall be
responsible for all taxes imposed by or in India, less the amount of taxes that
would otherwise have been imposed on the Services if such Services had been
performed in the United States or the European Union.”

 

  6.14.   Invoicing

For the purposes of this SOW, Section 15.1(d) of the Agreement:

(a) is amended by changing the reference to “sixty (60) days” in the second
sentence to “ninety (90) days”; and

(b) shall not apply to CSC Pass-Through Expenses, which shall be billed no later
than the month following the month in which Acxiom receives the applicable
invoice from CSC.

 

Confidential   -18-  



--------------------------------------------------------------------------------

  6.15.  Benchmarking

For the purposes of this SOW, Section 14.7 of the Agreement is amended to read
as follows:

“Beginning twelve (12) months after the first Commencement Date D&B may
benchmark the Charges for all of the Services under SOW No. 9, provided that
benchmarking of the Charges may not be undertaken more than one (1) time in any
rolling twelve (12) month period.

(a) A benchmarking under this Section shall be conducted by an independent
industry-recognized benchmarking service provider designated by D&B and approved
by Acxiom (‘Benchmarker’). Acxiom agrees that Gartner Group, Nautilus Advisors
and Compass Group are acceptable as a Benchmarker. The Benchmarker shall not be
an Acxiom Competitor. If Acxiom rejects any other Benchmarker suggested by D&B,
Acxiom shall also provide D&B with the names of three (3) other Benchmarkers
that would be acceptable to Acxiom. D&B shall retain and pay the charges for the
Benchmarker, but the Benchmarker may not be retained on a contingency basis. The
parties shall cooperate with the Benchmarker, including, as appropriate, making
available knowledgeable personnel and pertinent documents and records.

(b) The Benchmarker shall perform the benchmarking in accordance with the
Benchmarker’s documented procedures that shall be provided to the parties prior
to the start of the benchmarking process. The Benchmarker shall compare the
Charges for the Services under SOW No. 9 being benchmarked to the costs being
incurred in a representative sample of similar services, not including in-house
IT operations. The Benchmarker shall select the representative sample from
entities (i) identified by the Benchmarker and approved by the parties, and
(ii) identified by agreement of the parties and approved by the Benchmarker. The
representative sample: (A) shall include at least eight (8) entities; and
(B) may include entities that are outsourcing customers of Acxiom, subject to
express confidentiality restrictions within Acxiom’s agreements with such
customers.

(c) The Benchmarker shall conduct a benchmarking as promptly as is prudent in
the circumstances. In conducting the benchmarking, the Benchmarker shall
normalize the data used to perform the benchmarking to accommodate, as
appropriate, differences in volume of service, scope of services, service
levels, financing or payment streams, bundling of multiple resource units (e.g.,
including or excluding systems software from hardware pricing), and other
pertinent factors. Acxiom will provide to the Benchmarker reasonably detailed
information about the component elements of Acxiom’s charges and pricing methods
under this Agreement (although if Acxiom fails to do so the Benchmarker shall
proceed with such assumptions as it determines

 

Confidential   -19-  



--------------------------------------------------------------------------------

are reasonable under the circumstances), and the Benchmarker shall gather and
utilize reasonably detailed information with respect to the representative
samples being used for comparison. At the appropriate stage early in the
process; but, in any event, prior to completing its report, the Benchmarker will
meet with the parties and describe in reasonable detail the steps that the
Benchmarker proposes to take to normalize the data for comparison. The parties
shall have a reasonable opportunity to comment on those steps, and the
Benchmarker shall incorporate into its normalization process the reasonable
suggestions made by either party; provided that if those suggestions are in
conflict, the conflict will be resolved as provided below. After the Benchmarker
issues its preliminary report, each party shall be provided a reasonable
opportunity to review, comment on, and request changes in the Benchmarker’s
preliminary report. Following such review and comment, the Benchmarker shall
issue a final report of its findings and conclusions, indicating what it
believes all the Charges would be at the best quartile (viewed from the
perspective of most beneficial to D&B (e.g., lowest charges shall be the “best”
charges)) and at the median. In doing so, the Benchmarker will set all Charges
at the best quartile and the median, not only those individual items of Charges
which it believes need to be reduced (e.g., certain items of the Charges may
increase while others may decrease).

(d) If the suggestions of D&B and Acxiom to the Benchmarker concerning the
normalization process are in conflict, the parties will: (i) use the internal
dispute resolution process reflected in the Agreement; (ii) if the internal
dispute resolution process is not successful within fifteen (15) days, the
parties will submit the Benchmarker’s proposed normalization process, as
supplemented by the D&B suggestions (the ‘D&B Process’) and as supplemented by
the Acxiom suggestions (the ‘Acxiom Process’), to a recognized national
accounting firm (although not necessarily one of the ‘Big Four’) who is not the
principal tax advisor or the outside auditor for either Acxiom or D&B (the
‘Accounting Firm’), who shall select one or the other of the two processes as
the process more likely to produce valid comparisons. The decision of the
Accounting Firm shall be final and binding on the parties, and the Benchmarker
shall be required to follow its normalization process, as supplemented by the
suggestions of the party selected by the Accounting Firm. The Accounting Firm
shall be instructed that its decision should be rendered in thirty (30) days or
less. At the request of either party, soon after retaining the Accounting Firm,
the parties (and, if either desires, the Benchmarker) shall meet with the
Accounting Firm to discuss its concerns with the approach proposed by the other
party and the reasons why its proposal differs. The party whose process is not
selected as the more likely to produce valid comparisons shall pay the fees of
the Accounting Firm.

(e) If in the final report of the Benchmarker, the Charges to D&B for the
benchmarked Services under SOW No. 9 are greater than the highest charge within
the best quartile of the representative sample the parties shall meet and work
in good faith to adjust the Charges in an attempt to achieve such best quartile.

 

Confidential   -20-  



--------------------------------------------------------------------------------

(f) If in the final report of the Benchmarker, the Charges to D&B for the
benchmarked Services under SOW No. 9 are greater than the median charge within
the representative sample, the Charges shall be reduced to those determined by
the Benchmarker as representative of the medium. Such reductions shall be
effective forty-five (45) days after the issuance of the final report by the
Benchmarker (or, if the Benchmarker determines that Acxiom did not cooperate,
forty-five (45) days after the date that the Benchmarker estimates it would have
issued its report but for such lack of cooperation). This subsection 14.7(e) is
not a substitution for subsection 14.7(d); if the Benchmarker’s report is that
the Charges under the Agreement are greater than the median and the best
quartile then both subsections shall apply (i.e., the Charges shall be reduced
to at least the median level, and the parties shall work in good faith to
further reduce them to the best quartile).

(g) If in the final report of the Benchmarker, the Charges to D&B for the
benchmarked Services under SOW No. 9 are lower than the median charge within the
representative sample (viewed from the perspective of most beneficial to D&B),
then no adjustment shall be made. ***

(h) Unless it is alleged and held that there has been fraud or collusion,
material arithmetic error, or material failure of the Benchmarker to follow the
methodology provided for above, the determination of the Benchmarker shall be
final and binding on the parties.”

 

  6.16.   New Services

For the purposes of this SOW, clause (1) in the introductory paragraph of
Section 14.6 of the Agreement is amended to read “designated as Excluded
Services or Retained Responsibilities”.

 

  6.17.   Extraordinary Events

For the purposes of this SOW, a new Section 14.8 is inserted into the Agreement
to read as follows:

“14.8 Extraordinary Events

(a) ‘Extraordinary Event’ shall mean a circumstance (or set of related
circumstances) in which D&B’s actual usage of Services within a Service Tower
varies or is expected to vary from the projected Resource

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

Confidential   -21-  



--------------------------------------------------------------------------------

Baseline for such Service Tower for at least *** (***) consecutive months by
more than plus or minus *** percent (***%) other than as a result of D&B’s use
of another service provider for a similar service or performing the affected
portion of the Services itself.

(b) If D&B notifies Acxiom of the occurrence of an Extraordinary Event, Acxiom’s
Charges and resources (including the Annual Services Charge and ARC/RRC Rates as
appropriate) shall be adjusted in accordance with this Section 14.8. Acxiom’s
adjustment in resources shall be in accordance with a plan prepared by Acxiom
and approved by D&B or, in the absence of such plan, as reasonably requested by
D&B and approved by Acxiom. For the avoidance of doubt, Acxiom shall not have
the right to declare an Extraordinary Event.

(c) As used in this Agreement: ‘Targeted Resource Reductions’ shall mean those
resources no longer required by Acxiom to provide the Services. ‘Targeted Cost
Reductions’ shall mean the costs (including appropriate indirect and overhead
costs) and related profit that can be eliminated or reduced as and when the
Targeted Resource Reductions are eliminated. ‘Targeted Resource Additions’ shall
mean those new or modified resources newly required by Acxiom to provide the
Services. ‘Targeted Cost Increases’ shall mean the costs (including appropriate
indirect and overhead costs) and a reasonable profit that would be incurred as
and when the Targeted Resource Additions are placed in service.

(d) If D&B declares an Extraordinary Event, Acxiom shall proceed to eliminate
the Targeted Resource Reductions as quickly as feasible but in no event longer
than *** (***) months, and Acxiom shall proceed to deploy the Targeted Resource
Additions as quickly as feasible given D&B’s requirements. As the Targeted
Resource Reductions are eliminated, the Annual Services Charge shall be reduced
by the full amount of the Targeted Cost Reductions applicable to Targeted
Resource Reductions, and any affected Resource Baselines and ARC/RRC Rates shall
be equitably adjusted, as appropriate. As the Targeted Resource Additions are
placed into service, the Annual Services Charge shall be increased by the full
amount of the Targeted Cost Increases applicable to such Targeted Resource
Additions and, any affected Resource Baselines and ARC/RRC Rates shall be
equitably adjusted.

(e) The parties initially shall attempt to agree upon (i) the occurrence of an
Extraordinary Event; (ii) Targeted Resource Reductions, Targeted Cost
Reductions, Targeted Resource Additions, and Targeted Cost Increases; and
(iii) the appropriate adjustment to Charges and the

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

Confidential   -22-  



--------------------------------------------------------------------------------

timing thereof. If within sixty (60) days following D&B’s notice of the
occurrence of an Extraordinary Event, the Parties have not agreed upon the
foregoing, then the parties shall attempt to resolve the issue using the dispute
resolution process set forth in this Agreement.”

 

  6.18.  Invoicing

In accordance with the provisions of Section 15.1(a) of the Agreement, Charges
under this SOW shall be billed separately from those of any other SOW under the
Agreement.

 

  6.19.  Indemnities

For the purposes of this SOW, Section 19.2(e) of the Agreement shall not apply
to any claims pursuant to the Transfer Regulations (as such term is defined in
Schedule J) or similar national legislation for persons employed by D&B or CSC
or their Affiliates on the SOW Effective Date or on the applicable Commencement
Date.

 

  6.20.  Liability

(a) For purposes of this SOW, Section 20.2(b) of the Agreement is amended to
read:

“(b) Subject to Section 20.2(c), each party’s total liability to the other,
whether in contract, in tort (including breach of warranty, negligence and
strict liability in tort), or otherwise arising out of, resulting from, or in
any way connected with, the performance or breach of SOW No. 9 to this Agreement
or a breach of this Agreement in connection with Acxiom’s performance under SOW
No. 9 to this Agreement shall be limited to an amount equal to ***. Service
Level Credits do not count against and do not reduce the amounts available under
the foregoing limitations.”

(b) With regard to all other SOWs under the Agreement, for purposes of
Section 20.2(b) and Section 20.2(c) of the Agreement the Charges paid or payable
to Acxiom pursuant to this SOW No. 9 ***.

 

  6.21.  Termination for Convenience

For the purposes of this SOW, the required period for notice of termination of
convenience of this SOW provided in Section 22.4(b) of the Agreement is ***
(***) months.

 

  6.22.  Compliance With Laws

(a) For the purposes of this SOW, Section 23.1(a) of the Agreement is amended by
inserting the following after the final sentence:

“To the extent D&B policies are not applicable, Acxiom shall follow its own
policies (which shall be provided to D&B) or perform to industry standards,
whichever are more rigorous.”

 

*** Omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

  -23-  



--------------------------------------------------------------------------------

(b) For the purposes of this SOW, Section 23.2(a) and Section 23.2(b) of the
Agreement are each amended by inserting “data security regulations of the
payment card industry,” prior to “Sarbanes” in the second sentence of both
sections.

(c) For the purposes of this SOW, Section 23.8(b) of the Agreement is amended
(i) by changing “Contract Execution Date” to “SOW Effective Date” and (ii) in
the last clause inserting the words “(where the cost of compliance is allocated
by this Agreement to D&B)” after “provided, however”.

 

7. OVERSEAS IT INITIATIVE

If requested by D&B, the parties will cause the appropriate non-United States
domiciled Affiliates to enter into an agreement on substantially the same terms
as those provided under the Agreement and this SOW for the provision of Services
to D&B’s Affiliates operations in such country or countries in outside the
United States designated by D&B. In such event the portion of the Services which
become subject to that agreement shall be removed from the scope of this SOW and
the charges shall be adjusted as provided in Section 12 of Schedule C.

 

8. MISCELLANEOUS

 

  8.1. Entire Agreement; Amendment

Subject to Sections 2.1(a), 2.1(b), and 9 of this SOW, this SOW (including its
Schedules and Attachments), constitutes the full and entire understanding and
agreement between D&B and Acxiom with regard to the subject matter hereof and
supersedes all prior or contemporaneous proposals, understandings,
representations, conditions, and agreements, and all other communications, oral
or written, between D&B and Acxiom relating to such subject matter. Neither the
course of dealings between the parties nor trade practices shall act to modify,
vary, supplant, explain, or amend this SOW. No change, waiver, or discharge
hereof shall be valid, and no other terms or conditions shall be incorporated
herein or be binding upon either party, unless expressly agreed to in writing by
the duly authorized representatives of the parties.

 

Confidential   -24-  



--------------------------------------------------------------------------------

  8.2. Notices Provisions

All notices under this SOW shall be delivered in the manner specified in
Section 24.4 of the Agreement, with a copy to:

 

If to Acxiom:    If to D&B: Acxiom Corporation    Dun & Bradstreet, Inc. 601
East Third Street    103 JFK Parkway Little Rock, AR 72201    Short Hills, NJ
07078 Attn: Senior Vice President,    Attn: Leader, Technology Operations
Manufacturing & Distribution       with copies to: with copies to:       Dun &
Bradstreet, Inc. Acxiom Corporation    103 JFK Parkway 1501 Opus Place    Short
Hills, NJ 07078 Downers Grove, IL 60515    Attn: Vendor Management Office Attn:
D&B Delivery Executive       Dun & Bradstreet, Inc. Acxiom Corporation    103
JFK Parkway 601 East Third Street    Short Hills, NJ 07078 Little Rock, AR 72201
   Attn: General Counsel Attn: General Counsel   

In the case of notices of renewal, default, or termination with respect to this
SOW, copies shall also be provided to as provided in Section 24.4 of the
Agreement.

 

9. TERMS OF THIS SOW THAT TAKE PRECEDENCE OVER THE TERMS OF THE AGREEMENT

In accordance with Section 3.5(e)(i) of the Agreement, to the extent any
provision of this SOW (or any Schedule or Exhibit to this SOW) specifically
modifies and conflicts with any provision of the Agreement, then the provision
of this SOW (or any Schedule or Exhibit to this SOW) is expressly ratified by
the parties in this Section 9 and shall prevail over the conflicting term in the
Agreement.

[Remainder of this page intentionally left blank.]

 

Confidential   -25-  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have each caused this SOW No. 9 to be signed and
delivered by its duly authorized representative, effective as of the SOW
Effective Date.

 

ACXIOM CORPORATION     DUN & BRADSTREET, INC. By:   /s/ John A. Meyer     By:  
/s/ Steven W. Alesio   John A. Meyer       Steven W. Alesio   Chief Executive
Officer and President       Chairman and Chief Executive Officer   May 6, 2009  
    May 6, 2009     Approved, specifically waiving the provisions of
Section 3.5(e)(i) of the Agreement.     D&B Vendor Management Office       By:  
/s/ John Iacono

 

Confidential   -26-  